                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         NORTHERN DIVISION

FREDDIE L. CARLISLE, JR.,                   )
   Plaintiff,                               )
                                            )
v.                                          )     CIVIL ACTION NO. 2:19-00046-N
                                            )
ANDREW M. SAUL,                             )
Commissioner of Social Security,            )
   Defendant.                               )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Freddie L. Carlisle, Jr. brought this action under 42 U.S.C. §§ 405(g)

and 1383(c)(3) seeking judicial review of a final decision of the Defendant

Commissioner of Social Security (“the Commissioner”) denying his applications for a

period of disability and disability insurance benefits (“DIB”) under Title II of the

Social Security Act, 42 U.S.C. § 401, et seq., and for supplemental security income

(“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. § 1381, et seq. 1 Upon

consideration of the parties’ briefs (Docs. 17, 18, 19) and those portions of the

administrative record (Doc. 14) relevant to the issues raised, and with the benefit of

oral argument, the Court finds that the Commissioner’s final decision is due to be

AFFIRMED.2


1“Title II of the Social Security Act (Act), 49 Stat. 620, as amended, provides for the
payment of insurance benefits to persons who have contributed to the program and who
suffer from a physical or mental disability. 42 U.S.C. § 423(a)(1)(D) (1982 ed., Supp.
III). Title XVI of the Act provides for the payment of disability benefits to indigent
persons under the Supplemental Security Income (SSI) program. § 1382(a).” Bowen v.
Yuckert, 482 U.S. 137, 140 (1987).

2With the consent of the parties, the Court has designated the undersigned Magistrate
Judge to conduct all proceedings and order the entry of judgment in this civil action, in
                          I.     Procedural Background

      Carlisle filed the subject applications for a period of disability, DIB, and SSI

with the Social Security Administration (“SSA”) on February 22, 2016. After they

were initially denied, Carlisle requested a hearing before an Administrative Law

Judge (“ALJ”) with the SSA’s Office of Disability Adjudication and Review.            A

hearing was held on May 10, 2018; on May 23, 2018, the ALJ issued an unfavorable

decision on Richardson’s applications, finding him not disabled under the Social

Security Act and thus not entitled to benefits. (See Doc. 14, PageID.91-105).

      The Commissioner’s decision on Carlisle’s applications became final when the

Appeals Council for the Office of Disability Adjudication and Review denied his

request for review of the ALJ’s decision on December 10, 2018.           (See Doc. 14,

PageID.53-58).    Carlisle subsequently brought this action under §§ 405(g) and

1383(c)(3) for judicial review of the Commissioner’s final decision. See 42 U.S.C. §

1383(c)(3) (“The final determination of the Commissioner of Social Security after a

hearing [for SSI benefits] shall be subject to judicial review as provided in section

405(g) of this title to the same extent as the Commissioner’s final determinations

under section 405 of this title.”); 42 U.S.C. § 405(g) (“Any individual, after any final

decision of the Commissioner of Social Security made after a hearing to which he

was a party, irrespective of the amount in controversy, may obtain a review of such

decision by a civil action commenced within sixty days after the mailing to him of

notice of such decision or within such further time as the Commissioner of Social


accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73, and S.D. Ala.
GenLR 73. (See Docs. 24, 26).
Security may allow.”); Ingram v. Comm'r of Soc. Sec. Admin., 496 F.3d 1253, 1262

(11th Cir. 2007) (“The settled law of this Circuit is that a court may review, under

sentence four of section 405(g), a denial of review by the Appeals Council.”).

                            II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is ‘ “supported by substantial evidence and based on proper

legal standards. Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” ’ ” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quoting Crawford v. Comm'r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004) (per curiam) (internal citation omitted) (quoting Lewis v. Callahan, 125 F.3d

1436, 1439 (11th Cir. 1997))). In reviewing the Commissioner’s factual findings, the

Court “ ‘may not decide the facts anew, reweigh the evidence, or substitute our

judgment for that of the [Commissioner].’ ” Id. (quoting Phillips v. Barnhart, 357

F.3d 1232, 1240 n.8 (11th Cir. 2004) (alteration in original) (quoting Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983))).           “ ‘Even if the evidence

preponderates against the [Commissioner]’s factual findings, [the Court] must

affirm if the decision reached is supported by substantial evidence.’ ” Ingram, 496

F.3d at 1260 (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

      Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if

interpretations of the evidence other than that made by the [agency] are possible.
Rather, we review the evidence that was presented to determine if the findings

made by the [agency] were unreasonable. To that end, [judicial] inquiry is highly

deferential and we consider only whether there is substantial evidence for the

findings made by the [agency], not whether there is substantial evidence for some

other finding that could have been, but was not, made. That is, even if the evidence

could support multiple conclusions, we must affirm the agency's decision unless

there is no reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,

1029 (11th Cir. 2004) (en banc) (citations and quotation omitted).3

        “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [The Court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.



3 See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam) (“The
court need not determine whether it would have reached a different result based upon
the record” because “[e]ven if we find that the evidence preponderates against the
[Commissioner]'s decision, we must affirm if the decision is supported by substantial
evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991) (under the
substantial evidence standard, “we do not reverse the [Commissioner] even if this court,
sitting as a finder of fact, would have reached a contrary result…”); Hunter v. Soc. Sec.
Admin., Comm'r, 808 F.3d 818, 822 (11th Cir. 2015) (“In light of our deferential review,
there is no inconsistency in finding that two successive ALJ decisions are supported by
substantial evidence even when those decisions reach opposing conclusions. Faced with
the same record, different ALJs could disagree with one another based on their
respective credibility determinations and how each weighs the evidence. Both decisions
could nonetheless be supported by evidence that reasonable minds would accept as
adequate.”); Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991) (“Substantial
evidence may even exist contrary to the findings of the ALJ, and we may have taken a
different view of it as a factfinder. Yet, if there is substantially supportive evidence, the
findings cannot be overturned.”); Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.
2001), as amended on reh'g (Aug. 9, 2001) (“If the evidence is susceptible to more than
one rational interpretation, the court may not substitute its judgment for that of the
Commissioner.”).
Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”). “In determining whether substantial evidence exists, [a

court] must…tak[e] into account evidence favorable as well as unfavorable to the

[Commissioner’s] decision.” Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986).

See also McCruter v. Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986) (“We are

constrained to conclude that the administrative agency here…reached the result

that it did by focusing upon one aspect of the evidence and ignoring other parts of

the record. In such circumstances we cannot properly find that the administrative

decision is supported by substantial evidence. It is not enough to discover a piece of

evidence which supports that decision, but to disregard other contrary evidence.

The review must take into account and evaluate the record as a whole.”).4



4 Nevertheless, “district court judges are not required to ferret out delectable facts
buried in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061
(11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden upon
the district court to distill every potential argument that could be made based on the
materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239 (11th Cir.
2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment) (quoting
Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (en banc))
(ellipsis added). Additionally, the Eleventh Circuit Court of Appeals, whose review of
Social Security appeals “is the same as that of the district court[,]” Miles v. Chater, 84
F.3d 1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of error
not fairly raised in the district court. See Stewart v. Dep’t of Health & Human Servs.,
26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of appeals] will
not address an argument that has not been raised in the district court…Because
Stewart did not present any of his assertions in the district court, we decline to consider
them on appeal.” (applying rule in appeal of judicial review under 42 U.S.C. §§ 405(g),
1383(c)(3)); Crawford, 363 F.3d at 1161 (same); Hunter v. Comm’r of Soc. Sec., 651 F.
       Moreover, the “substantial evidence” “standard of review applies only to

findings   of   fact.    No   similar   presumption      of   validity   attaches   to   the

[Commissioner]’s conclusions of law, including determination of the proper

standards to be applied in reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050,

1053 (11th Cir. 1986) (quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679

F.2d 1387, 1389 (11th Cir. 1982) (“Our standard of review for appeals from the

administrative denials of Social Security benefits dictates that ‘(t)he findings of the

Secretary as to any fact, if supported by substantial evidence, shall be conclusive ....’

42 U.S.C.A. s 405(g) … As is plain from the statutory language, this deferential

standard of review is applicable only to findings of fact made by the Secretary, and

it is well established that no similar presumption of validity attaches to the

Secretary’s conclusions of law, including determination of the proper standards to

be applied in reviewing claims.” (some quotation marks omitted)).              This Court


App'x 958, 962 (11th Cir. 2016) (per curiam) (unpublished) (same); Cooley v. Comm'r of
Soc. Sec., 671 F. App'x 767, 769 (11th Cir. 2016) (per curiam) (unpublished) (“As a
general rule, we do not consider arguments that have not been fairly presented to a
respective agency or to the district court. See Kelley v. Apfel, 185 F.3d 1211, 1215 (11th
Cir. 1999) (treating as waived a challenge to the administrative law judge’s reliance on
the testimony of a vocational expert that was ‘not raise[d] . . . before the administrative
agency or the district court’).”); In re Pan Am. World Airways, Inc., Maternity Leave
Practices & Flight Attendant Weight Program Litig., 905 F.2d 1457, 1462 (11th Cir.
1990) (“[I]f a party hopes to preserve a claim, argument, theory, or defense for appeal,
she must first clearly present it to the district court, that is, in such a way as to afford
the district court an opportunity to recognize and rule on it.”); Jones v. Apfel, 190 F.3d
1224, 1228 (11th Cir. 1999) (applying In re Pan American World Airways in Social
Security appeal); Sorter v. Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073 (11th Cir.
2019) (per curiam) (unpublished) (“Sorter has abandoned on appeal the issue of
whether the ALJ adequately considered her testimony regarding the side effects of her
pain medication because her initial brief simply mentions the issue without providing
any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278–79 (11th
Cir. 2009) (explaining that ‘simply stating that an issue exists, without further
argument or discussion, constitutes abandonment of that issue’).”).
“conduct[s] ‘an exacting examination’ of these factors.” Miles v. Chater, 84 F.3d

1397, 1400 (11th Cir. 1996) (per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990)). “‘The [Commissioner]’s failure to apply the correct law or to

provide the reviewing court with sufficient reasoning for determining that the

proper legal analysis has been conducted mandates reversal.’” Ingram, 496 F.3d at

1260     (quoting Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)).

Accord Keeton v. Dep't of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir.

1994).

         In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel,

245 F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208,

1211 (11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo

the legal principles upon which the Commissioner's decision is based. Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986).          However, we review the resulting

decision only to determine whether it is supported by substantial evidence.

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”).

         Eligibility for DIB and SSI requires that the claimant be disabled. 42
         U.S.C. §§ 423(a)(1)(E), 1382(a)(1)-(2). A claimant is disabled if she is
         unable “to engage in any substantial gainful activity by reason of a
         medically determinable physical or mental impairment ... which has
         lasted or can be expected to last for a continuous period of not less than
         12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

Thornton v. Comm’r, Soc. Sec. Admin., 597 F. App’x 604, 609 (11th Cir. 2015) (per
curiam) (unpublished).5

       The Social Security Regulations outline a five-step, sequential
      evaluation process used to determine whether a claimant is disabled:
      (1) whether the claimant is currently engaged in substantial gainful
      activity; (2) whether the claimant has a severe impairment or
      combination of impairments; (3) whether the impairment meets or
      equals the severity of the specified impairments in the Listing of
      Impairments; (4) based on a residual functional capacity (“RFC”)
      assessment, whether the claimant can perform any of his or her past
      relevant work despite the impairment; and (5) whether there are
      significant numbers of jobs in the national economy that the claimant
      can perform given the claimant's RFC, age, education, and work
      experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).6

      “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)).    “These factors must be considered both singly and in


5In this Circuit, “[u]npublished opinions are not considered binding precedent, but they
may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v. Comm'r of
Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases printed in the
Federal Appendix are cited as persuasive authority.”).

6 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

      If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging

in another kind of substantial gainful employment that exists in the national

economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,

764 F.2d 834, 836 (11th Cir. 1985).     Finally, although the “claimant bears the

burden of demonstrating the inability to return to [his or] her past relevant work,

the Commissioner of Social Security has an obligation to develop a full and fair

record.” Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-established

that the ALJ has a basic duty to develop a full and fair record. Nevertheless, the

claimant bears the burden of proving that he is disabled, and, consequently, he is

responsible for producing evidence in support of his claim.” (citations omitted)).

“This is an onerous task, as the ALJ must scrupulously and conscientiously probe

into, inquire of, and explore for all relevant facts.   In determining whether a

claimant is disabled, the ALJ must consider the evidence as a whole.” Henry v.

Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (per curiam) (citation and

quotation omitted).
      When the ALJ denies benefits and the Appeals Council denies review of that

decision, the Court “review[s] the ALJ’s decision as the Commissioner’s final

decision.” Doughty, 245 F.3d at 1278. But “when a claimant properly presents new

evidence to the Appeals Council, a reviewing court must consider whether that new

evidence renders the denial of benefits erroneous.” Ingram, 496 F.3d at 1262.

Nevertheless, “when the [Appeals Council] has denied review, [the Court] will look

only to the evidence actually presented to the ALJ in determining whether the

ALJ’s decision is supported by substantial evidence.” Falge v. Apfel, 150 F.3d 1320,

1323 (11th Cir. 1998).

                      III.   Summary of the ALJ’s Decision

      At Step One, the ALJ determined that Carlisle met the applicable insured

status requirements through December 31, 2018, and that he had not engaged in

substantial gainful activity since the alleged disability onset date of September 28,

2015.7 (Doc. 14, PageID.96). At Step Two, the ALJ determined that Carlisle had

the following severe impairments: osteoarthritis of the right ankle and foot with

hallux rigidus of the right foot and cutaneous nerve injury of the right foot; bilateral

sacroiliitis and sclerosis of the right sacroiliac joint; and multiple joint pain

consistent with seronegative inflammatory polyarthritis. (Doc. 14, PageID.97-98).

At Step Three, the ALJ found that Carlisle did not have an impairment or

combination of impairments that met or equaled the severity of a specified

7“For DIB claims, a claimant is eligible for benefits where she demonstrates disability
on or before the last date for which she were insured. 42 U.S.C. § 423(a)(1)(A) (2005).
For SSI claims, a claimant becomes eligible in the first month where she is both
disabled and has an SSI application on file. 20 C.F.R. § 416.202–03 (2005).” Moore v.
Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (per curiam).
impairment in Appendix 1 of the Listing of Impairments, 20 C.F.R. § 404, Subpt. P,

App. 1. (Doc. 14, PageID.98).

         At Step Four,8 the ALJ determined that Carlisle had the residual functional

capacity (RFC) “to perform light work as defined in 20 CFR 404.1567(b) and

416.967(b)[9] with the following exceptions: he is precluded from using foot controls

to push and/or pull with the right lower extremity; he is precluded from climbing

8   At Step Four,

         the ALJ must assess: (1) the claimant's residual functional capacity
         (“RFC”); and (2) the claimant's ability to return to her past relevant work.
         20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the regulations
         define RFC as that which an individual is still able to do despite the
         limitations caused by his or her impairments. 20 C.F.R. § 404.1545(a).
         Moreover, the ALJ will “assess and make a finding about [the claimant's]
         residual functional capacity based on all the relevant medical and other
         evidence” in the case. 20 C.F.R. § 404.1520(e). Furthermore, the RFC
         determination is used both to determine whether the claimant: (1) can
         return to her past relevant work under the fourth step; and (2) can adjust
         to other work under the fifth step…20 C.F.R. § 404.1520(e).

         If the claimant can return to her past relevant work, the ALJ will
         conclude that the claimant is not disabled. 20 C.F.R. § 404.1520(a)(4)(iv)
         & (f). If the claimant cannot return to her past relevant work, the ALJ
         moves on to step five.

         In determining whether [a claimant] can return to her past relevant work,
         the ALJ must determine the claimant's RFC using all relevant medical
         and other evidence in the case. 20 C.F.R. § 404.1520(e). That is, the ALJ
         must determine if the claimant is limited to a particular work level. See
         20 C.F.R. § 404.1567. Once the ALJ assesses the claimant’s RFC and
         determines that the claimant cannot return to her prior relevant work,
         the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).

9 “To determine the physical exertion requirements of different types of employment in
the national economy, the Commissioner classifies jobs as sedentary, light, medium,
heavy, and very heavy. These terms are all defined in the regulations … Each
classification … has its own set of criteria.” Phillips, 357 F.3d at 1239 n.4. See also 20
C.F.R. §§ 404.1567, 416.967.
ladders, ropes, or scaffolds; he is precluded from exposure to excessive vibration,

unprotected heights, and hazardous machinery; and he requires a sit/stand option

that would allow him to alternate between sitting and standing positions at one

hour intervals throughout the day.” (Doc. 14, PageID.98-103). Based on the RFC

and the testimony of a vocational expert,10 the ALJ determined that Carlisle was

unable to perform any past relevant work. (Doc. 14, PageID.103-104).

      At Step Five, after considering additional testimony from the vocational

expert, the ALJ found that there exist a significant number of other jobs in the

national economy that Carlisle could perform given his RFC, age, education, and

work experience. (Doc. 14, PageID.104-105). Thus, the ALJ found that Carlisle was

not under a disability as defined by Social Security Act during the relevant

adjudicatory period. (Doc. 14, PageID.105).

                                   IV.    Analysis

                          A. Credibility Determination

      Carlisle first argues that the ALJ’s credibility finding on his subjective

testimony as to the limiting effects of his impairments is not supported by

substantial evidence. The undersigned is not persuaded.

      A claimant may “attempt[] to establish disability through his or her own

testimony of pain or other subjective symptoms.” Holt v. Sullivan, 921 F.2d 1221,


10“A vocational expert is an expert on the kinds of jobs an individual can perform based
on his or her capacity and impairments. When the ALJ uses a vocational expert, the
ALJ will pose hypothetical question(s) to the vocational expert to establish whether
someone with the limitations that the ALJ has previously determined that the claimant
has will be able to secure employment in the national economy.” Phillips, 357 F.3d at
1240.
1223 (11th Cir. 1991) (per curiam).      “If a claimant testifies as to his subjective

complaints of disabling pain and other symptoms, … the ALJ must clearly

articulate explicit and adequate reasons for discrediting the claimant’s allegations

of completely disabling symptoms. Although this circuit does not require an explicit

finding as to credibility, the implication must be obvious to the reviewing court.

The credibility determination does not need to cite particular phrases or

formulations but it cannot merely be a broad rejection which is not enough to enable

the district court … to conclude that the ALJ considered her medical condition as a

whole.” Dyer v. Barnhart, 395 F.3d 1206, 1210–11 (11th Cir. 2005) (per curiam)

(citations and quotations omitted).11



11 Carlisle claims the ALJ should have found him disabled because it is “plainly obvious
Mr. Carlisle has met this Circuit’s pain standard.” (Doc. 18, PageID.980). “The pain
standard requires (1) evidence of an underlying medical condition and either (2)
objective medical evidence that confirms the severity of the alleged pain arising from
that condition or (3) that the objectively determined medical condition is of such a
severity that it can be reasonably expected to give rise to the alleged pain.” Holt, 921
F.2d at 1223. A “claimant's subjective testimony supported by medical evidence that
satisfies the standard is itself sufficient to support a finding of disability.” Id.
However, the “pain standard” is not itself determinative of disability. Rather, it simply
establishes the minimum objective evidentiary support required for a claimant to
establish disability based on his or her subjective testimony. Put another way,
satisfying the “pain standard” is merely a threshold showing to requiring the
Commissioner to consider disability based on a claimant’s subjective testimony. See
Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995) (per curiam) (“The Secretary must
consider a claimant's subjective testimony of pain if she finds evidence of an underlying
medical condition, and either (1) objective medical evidence to confirm the severity of
the alleged pain arising from that condition, or (2) that the objectively determined
medical condition is of a severity that can reasonably be expected to give rise to the
alleged pain.”); Werner v. Comm'r of Soc. Sec., 421 F. App'x 935, 939 n.3 (11th Cir.
2011) (per curiam) (unpublished) (“Werner argues that because the ALJ found his
conditions could reasonably be expected to cause the pain he described, the ALJ could
not discredit the testimony. But Werner incorrectly assumes that meeting the threshold
‘pain standard’ for considering subjective testimony on pain is the end of the inquiry.”
(citing Foote, 67 F.3d at 1560)). Because the ALJ here considered Carlisle’s subjective
      If the record shows that the claimant has a medically-determinable
      impairment that could reasonably be expected to produce her
      symptoms, the ALJ must evaluate the intensity and persistence of the
      symptoms in determining how they limit the claimant's capacity for
      work. 20 C.F.R. § 404.1529(c)(1). In doing so, the ALJ considers all of
      the record, including the objective medical evidence, the claimant's
      history, and statements of the claimant and her doctors. Id. §
      404.1529(c)(1)-(2). The ALJ may consider other factors, such as: (1) the
      claimant's daily activities; (2) the location, duration, frequency, and
      intensity of the claimant's pain or other symptoms; (3) any
      precipitating and aggravating factors; (4) the type, dosage,
      effectiveness, and side effects of the claimant's medication; (5) any
      treatment other than medication; (6) any measures the claimant used
      to relieve her pain or symptoms; and (7) other factors concerning the
      claimant's functional limitations and restrictions due to her pain or
      symptoms. Id. § 404.1529(c)(3). The ALJ then will examine the
      claimant's statements regarding her symptoms in relation to all other
      evidence, and consider whether there are any inconsistencies or
      conflicts between those statements and the record. Id. § 404.1529(c)(4).

Strickland v. Comm'r of Soc. Sec., 516 F. App'x 829, 831–32 (11th Cir. 2013) (per

curiam) (unpublished). “[C]redibility determinations are the province of the ALJ,

and [a court] will not disturb a clearly articulated credibility finding supported by

substantial evidence…” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780, 782

(11th Cir. 2014) (per curiam) (citation omitted).

      Here, the ALJ’s decision included a thorough discussion of Carlisle’s

subjective complaints. (See Doc. 14, PageID.99-100). The ALJ found that, while

Carlisle’s “medically determinable impairments could reasonably be expected to

cause some of the alleged symptoms[,]” his “statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely consistent with

testimony, the Court need not evaluate whether the ALJ properly applied the “pain
standard.”
the medical evidence and other evidence in the record…” (Id., PageID.103). The

ALJ first cited inconsistencies in Carlisle’s own reports of the limiting effects of his

symptoms, noting that he “testified to significantly more limited activities of daily

living” at the May 10, 2018 ALJ hearing “than represented in [a] Function Report”

dated March 7, 2016, submitted on Carlisle’s behalf. (Id., PageID.99).

      Carlisle suggests that the ALJ should not have relied on the Function Report

because it was completed by someone else.            However, he cites no authority

indicating that an ALJ cannot rely on information provided in a Social Security

form simply because someone else completed it on the claimant’s behalf. Absent

some indication in the record, an ALJ can reasonably assume that a Social Security

form, whether completed by the claimant or someone else, is intended to convey

truthful information about the claimant.         Carlisle also claims that the ALJ’s

consideration of Carlisle’s ability to do household chores “is inconsistent with the

law of this Circuit.”12 (Doc. 18, PageID.978). Carlisle is incorrect, as the Social

Security regulations clearly allow consideration of a claimant’s “daily activities” in

evaluating the credibility of the claimant’s subjective complaints. See 20 C.F.R. §§

404.1529(c)(3)(i), 416.929(c)(3)(i). Moreover, the ALJ’s decision adequately indicates

that Carlisle’s report of his daily activities was considered in conjunction with the

medical evidence of record. See 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3) (“Because

symptoms, such as pain, are subjective and difficult to quantify, any symptom-

12In support of her claim that this is “the law of this Circuit,” Carlisle cites only non-
binding district court decisions and a decision of another circuit. (Doc. 18, PageID.978).
See United States v. Cerceda, 172 F.3d 806, 812 n.6 (11th Cir. 1999) (en banc) (per
curiam) (“The opinion of a district court carries no precedential weight, even within the
same district.”).
related functional limitations and restrictions that your medical sources or

nonmedical sources report, which can reasonably be accepted as consistent with the

objective medical evidence and other evidence, will be taken into account … in

reaching a conclusion as to whether you are disabled. We will consider all of the

evidence presented, including information about your prior work record, your

statements about your symptoms, evidence submitted by your medical sources, and

observations by our employees and other persons.”).13

      For instance, the ALJ noted that, despite Carlisle claiming that “he could not

work because of … foot pain[,]” treating orthopedist Dr. Hurowitz opined that

Carlisle could perform at least sedentary work. (See Doc. 14, PageID.100).14 The

ALJ also remarked that in the records of primary care provider Dr. Perry

Timberlake, Carlisle “is consistently noted to be healthy appearing, well nourished,

well developed, in no distress, and ambulating normally[,]” with “normal gait and

13Carlisle also argues: “The ALJ mentioned Mr. Carlisle indicated in the forms he did
not complete that he could do laundry and cleaning, but failed to mention that the
forms also included that he did not do house or yard work because he was unable to put
pressure on his foot. The statement provided by Mr. Robinson is not inconsistent with
Mr. Carlisle’s testimony where he indicated he might do a little dusting and different
stuff like that around the house.” (Doc. 18, PageID.978 (record citations omitted)). The
fact that Carlisle can point to some evidence cutting against the ALJ’s credibility
determination, however, does not warrant reversal. See Barnes, 932 F.2d at 1358 (“The
court need not determine whether it would have reached a different result based upon
the record” because “[e]ven if we find that the evidence preponderates against the
[Commissioner]'s decision, we must affirm if the decision is supported by substantial
evidence.”).

14Carlisle claims that “Dr. Hurowitz limited Mr. Carlisle to sedentary work only for his
right foot, as Dr. Hurowitz did not treat any other condition or impairment.” (Doc. 18,
PageID.979 (citing Doc. 14, PageID.621)). However, the medical record Carlisle cites in
support of this assertion does not indicate that Dr. Hurowitz so qualified his opinion or
otherwise did not consider Carlisle’s condition as a whole in making it. (See Doc. 14,
PageID.621).
station, with sensation intact.”    (Id., PageID.101).   The ALJ also discussed the

largely normal and mild signs and findings noted in the records of Carlisle’s

rheumatologist, and from a February 2018 evaluation for injection therapy. (Id.,

PageID.101-102).

      While Carlisle asserts the ALJ ignored evidence favorable to him, “ ‘there is

no rigid requirement that the ALJ specifically refer to every piece of evidence in his

decision, so long as the ALJ's decision ... is not a broad rejection which is not enough

to enable [a reviewing court] to conclude that the ALJ considered [the claimant's]

medical condition as a whole.’ ” Mitchell, 771 F.3d at 782 (quoting Dyer, 395 F.3d at

1211 (quotation and brackets omitted)).        Here, the ALJ’s decision adequately

indicates that she considered Carlisle’s medical condition as a whole in evaluating

his subjective complaints. To a large extent, Carlisle questions the ALJ's credibility

determination based solely on the fact that he has various impairments. “However,

the mere existence of these impairments does not reveal the extent to which they

limit h[is] ability to work or undermine the ALJ's determination in that regard.”

Moore, 405 F.3d at 1213 n.6. And the records Carlisle cites as “confirm[ing] he

would be even more limited … than what was provided by Dr. Hurowitz” (Doc. 18,

PageID.979 (citing Doc. 14, PageID.675, 724, 833, 837, 944) largely document

normal and mild findings, such as an “unremarkable MRI of the thoracic spine”

(Doc. 14, PageID.724) and “mild” to “minimal” to “no abnormality” in the vertebrae.

(Id., PageID.944).

      “Even if the evidence preponderates against the Commissioner’s factual
findings, the Court must affirm if the decision reached is supported by substantial

evidence.” Ingram, 496 F.3d at 1260 (quotation omitted). In reviewing an ALJ’s

credibility determination, “[t]he question is not … whether ALJ could have

reasonably credited his testimony, but whether the ALJ was clearly wrong to

discredit it.” Werner v. Comm'r of Soc. Sec., 421 F. App'x 935, 939 (11th Cir. 2011)

(per curiam) (unpublished). The undersigned is satisfied that substantial evidence

supports the ALJ’s credibility determination; Carlisle’s arguments to the contrary

are unconvincing.

                    B.    Dr. Timberlake’s Medical Opinion

      “ ‘Medical opinions are statements from physicians and psychologists or other

acceptable medical sources that reflect judgments about the nature and severity of

[the claimant's] impairment(s), including [the claimant’s] symptoms, diagnosis and

prognosis, what [the claimant] can still do despite impairment(s), and [the

claimant's] physical or mental restrictions.’ ”    Winschel, 631 F.3d at 1178-79

(quoting 20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2)).    “There are three tiers of

medical opinion sources: (1) treating physicians; (2) nontreating, examining

physicians; and (3) nontreating, nonexamining physicians.” Himes v. Comm'r of

Soc. Sec., 585 F. App'x 758, 762 (11th Cir. 2014) (per curiam) (unpublished) (citing

20 C.F.R. §§ 404.1527(c)(1)-(2), 416.927(c)(1)-(2)). “In assessing medical opinions,

the ALJ must consider a number of factors in determining how much weight to give

to each medical opinion, including (1) whether the physician has examined the

claimant; (2) the length, nature, and extent of a treating physician's relationship
with the claimant; (3) the medical evidence and explanation supporting the

physician’s opinion; (4) how consistent the physician’s opinion is with the record as

a whole; and (5) the physician’s specialization.         These factors apply to both

examining and non-examining physicians.” Eyre v. Comm'r, Soc. Sec. Admin., 586

F. App'x 521, 523 (11th Cir. 2014) (per curiam) (unpublished) (internal citations

and quotation marks omitted) (citing 20 C.F.R. §§ 404.1527(c) & (e), 416.927(c) &

(e)). “These factors must be considered both singly and in combination. Presence or

absence of a single factor is not, in itself, conclusive.” Bloodsworth, 703 F.2d at

1240 (citation omitted). While “the ALJ is not required to explicitly address each of

those factors[,]” Lawton v. Comm'r of Soc. Sec., 431 F. App’x 830, 833 (11th Cir.

2011) (per curiam) (unpublished), “the ALJ must state with particularity the weight

given to different medical opinions and the reasons therefor.” Winschel, 631 F.3d at

1179.

        “A ‘treating source’ (i.e., a treating physician) is a claimant's ‘own physician,

psychologist, or other acceptable medical source who provides[ ], or has provided[ ],[

the claimant] with medical treatment or evaluation and who has, or has had, an

ongoing treatment relationship with [the claimant].’ ” Nyberg v. Comm'r of Soc.

Sec., 179 F. App’x. 589, 591 (11th Cir. 2006) (per curiam) (unpublished) (quoting 20

C.F.R. § 404.1502). “The opinion of a treating physician…‘must be given substantial

or considerable weight unless “good cause” is shown to the contrary.’ ” Phillips, 357

F.3d at 1240 (quoting Lewis, 125 F.3d at 1440)). “Good cause exists ‘when the: (1)

treating physician's opinion was not bolstered by the evidence; (2) evidence
supported a contrary finding; or (3) treating physician's opinion was conclusory or

inconsistent with the doctor’s own medical records.’ With good cause, an ALJ may

disregard a treating physician’s opinion, but he ‘must clearly articulate [the]

reasons’ for doing so.” Winschel, 631 F.3d at 1179 (quoting Phillips, 357 F.3d at

1240-41) (internal citation omitted). Failure to clearly articulate the reasons for

giving less weight to the opinion of a treating physician “constitutes reversible

error.” Lewis, 125 F.3d at 1440. “But if an ALJ articulates specific reasons for

declining to give the opinion of a treating physician controlling weight, and those

reasons are supported by substantial evidence, there is no reversible error.”

Horowitz v. Comm'r of Soc. Sec., 688 F. App'x 855, 861 (11th Cir. 2017) (per curiam)

(unpublished) (citing Moore, 405 F.3d at 1212). Accord Huigens v. Soc. Sec. Admin.,

Comm'r, 718 F. App'x 841, 844 (11th Cir. 2017) (per curiam) (unpublished). 15

      Carlisle next claims that the ALJ reversibly erred in rejecting the medical

opinions of treating physician Dr. Timberlake.         The ALJ summarized Dr.

Timberlake’s opinions as follows:

      In a May 24, 2017 treatment note, Dr. Timberlake, the claimant’s
      primary care provider, provided that the claimant was “completely and
      totally disabled to do gainful work now or in the future” (Exhibit 13F).
      The record includes a May 24, 2017 Medical Source Statement
      submitted by Dr. Timberlake … (Exhibit 12F). He opined that in an
      eight-hour workday, the claimant could sit for only two hours, stand or
      walk for only one hour, and lift only five pounds occasionally to one
      pound frequently. He opined that the claimant could never bend


15On January 18, 2017, the SSA substantially revised the regulations governing how
the Commissioner considers medical opinions. However, those revisions apply only to
claims filed on or after March 27, 2017, and are therefore inapplicable to Carlisle’s
present applications. See 20 C.F.R. §§ 404.1520c, 416.920c.
      and/or stoop or reach; rarely push and pull or climb and balance, and
      occasionally perform gross manipulation, fine manipulation, operate
      motor vehicles, and work with or around hazardous machinery. He
      opined that on the average, the claimant’s impairments or treatment
      would cause him to be absent from work more than three times a
      month. The record also includes an April 13, 2018 Medical Source
      Statement completed by Dr. Timberlake reflecting the same opinions
      (Exhibit 18F).

      Dr. Timberlake also completed a May 24, 2017 Clinical Assessment of
      Pain, in which he indicated that the claimant’s pain was profound and
      intractable, virtually incapacitating (Exhibit 12F). He indicated that
      physical activity would increase the claimant’s pain to such an extent
      that bed rest and/or medication would be necessary. He indicated that
      the claimant’s medication would place severe limitations on even the
      most simple everyday tasks. The record also includes an April 13,
      2018 Clinical Assessment of Pain completed by Dr. Timberlake
      reflecting the same opinions and also opining that the claimant would
      be off task for 25% or more of a typical workday in that his symptoms
      would be severe enough to interfere with attention and concentration
      needed to perform even simple work tasks (Exhibit 18F).

(Doc. 14, PageID.102-103). The ALJ found that “Dr. Timberlake’s extreme opinions

are entitled to little to no weight” because “[h]is opinions are not consistent with or

supported by the record as a whole, including his own treatment notes, which are

discussed [previously in the decision].” (Doc. 14, PageID.103).16 As the ALJ noted

in discussing Dr. Timberlake’s treatment notes spanning May 2016 to April 2018:



16 Carlisle concedes, correctly, that the ALJ did not err in failing to give substantial or
considerable weight to Dr. Timberlake’s statement that Carlisle was “completely and
totally disabled to do gainful work now or in the future.” See 20 C.F.R. §§
404.1527(d)(1), 416.927(d)(1) (providing that a “statement by a medical source that you
are ‘disabled’ or ‘unable to work’ does not mean that we will determine that you are
disabled[,]” and that such statements” are not medical opinions, … but are, instead,
opinions on issues reserved to the Commissioner because they are administrative
findings that are dispositive of a case; i.e., that would direct the determination or
decision of disability”).
      Many of the treatment notes are cursory in nature, with few physical
      findings delineated other than tenderness at multiple joints, including
      the lower back and hips, and some limited range of motion. As of April
      2018, Dr. Timberlake’s diagnoses included lumbar disc prolapse with
      radiculopathy, neuropathy, arthritis, and inflammation of the
      sacroiliac joint (Exhibit 17F). The undersigned emphasizes, however,
      … that an MRI of the lumbar spine in October 2017 showed only
      minimal degenerative disc disease, and there are no diagnostic test
      results indicating radiculopathy or neuropathy. An MRI of the cervical
      spine in February 2017 was normal (Exhibit 10F). Dr. Timberlake’s
      treatment notes do not indicate any significant medication side effects,
      contrary to the claimant’s hearing testimony, and in fact, his note in
      April 2018 provided that the claimant was tolerating his medication
      well at the current dose without adverse side effects (Exhibit 17F).
      The claimant is consistently noted to be healthy appearing, well
      nourished, well developed, in no distress, and ambulating normally
      (Exhibits 13F and 17F). He consistently has normal gait and station,
      with sensation intact.

(Doc. 14, PageID.101).     The ALJ, therefore, adequately explained that Dr.

Timberlake’s opinions were not supported by his own treatment notes and were not

bolstered by the other evidence of record.     Again, Carlisle largely attempts to

contradict the ALJ by simply pointing to diagnoses in the record, and some evidence

that could be seen as more favorable to Dr. Timberlake’s opinions. He also suggests

that it was inconsistent to reject Dr. Timberlake’s opinions while giving “some

weight” to those of treating orthopedist Dr. Hurowitz, but this is again based on

Carlisle’s unfounded belief that Dr. Hurowitz’s opinions applied only to Carlisle’s

right foot, a contention the undersigned has previously rejected, see n.14, supra.

The ALJ adequately articulated “good cause” to reject Dr. Timberlake’s opinions,

and substantial evidence supports that good cause.
                           C.     Other Impairments

      Carlisle next argues that the ALJ’s decision is otherwise not supported by

substantial evidence because the ALJ did not adequately account for other

conditions noted in the record and otherwise failed to consider the record as a

whole. Carlisle’s arguments on this point are underdeveloped and unconvincing.

The ALJ’s decision adequately indicates consideration of the record as a whole and

links her conclusions to substantial evidence in the record, and this Court “may not

decide the facts anew, reweigh the evidence, or substitute our judgment for that of

the Commissioner.” Winschel, 631 F.3d at 1178. The undersigned is not persuaded

that Carlisle’s arguments amount to anything more that requesting the Court to do

exactly that.

                 D.     New Evidence to the Appeals Council

      “With a few exceptions, the claimant is allowed to present new evidence at

each stage of this administrative process, including before the Appeals Council. The

Appeals Council has the discretion not to review the ALJ's denial of benefits. But

the Appeals Council must consider new, material, and chronologically relevant

evidence that the claimant submits.” Washington v. Soc. Sec. Admin., Com'r, 806

F.3d 1317, 1320 (11th Cir. 2015) (per curiam) (citations and quotations omitted).

“When the Appeals Council refuses to consider new evidence submitted to it and

denies review, that decision is subject to judicial review … [W]hether evidence

meets the new, material, and chronologically relevant standard is a question of law

subject to our de novo review.” Id. at 1320–21 (quotations omitted). Moreover,
effective January 17, 2017, the Social Security regulations also state that the

Appeals Council will only consider new evidence if the claimant shows “good cause”

for not submitting the evidence to the ALJ. See 20 C.F.R. § 404.970(b).

      Carlisle claims the Appeals Council reversibly erred in refusing to consider

(1) a Medical Source Statement and Clinical Assessment of Pain, both dated August

13, 2018, and completed by Dr. Richard Jones (Doc. 14, PageID.80-84), and (2) a

functional capacity evaluation dated August 7, 2018, and completed by John

Ramsey, PT.    (Id., PageID.86-88).   The Appeals Council found that Dr. Jones’s

opinions were not material because they “did not show a reasonable probability that

[they] would change the outcome of the [ALJ’s] decision.” (Id., PageID.54). See

Washington, 806 F.3d at 1321 (new evidence is material when “there is a reasonable

possibility that [it] would change the administrative result” (quotation omitted)).

No reversible error has been shown. Carlisle does not argue that Dr. Jones should

have been considered a treating physician, 17 and the opinions of non-treating

physicians “are not entitled to deference ...” McSwain v. Bowen, 814 F.2d 617, 619

(11th Cir. 1987) (per curiam).18 Dr. Jones’s opinion was also conclusory, with no


17While Dr. Jones’s electronic signature is on records from the Clinic for Rheumatic
Diseases that were submitted both to the ALJ and to the Appeals Council, his role was
limited to reviewing and approving notes from examinations conducted by a Certified
Registered Nurse Practitioner (CRNP).

18Accord Everett v. Soc. Sec. Admin., Comm'r, 777 F. App'x 422, 425 (11th Cir. 2019)
(per curiam) (unpublished) (“Opinions by one-time examiners are not entitled to
deference or special consideration.” (citing McSwain, 814 F.2d at 619)); Machuat v.
Acting Comm'r of Soc. Sec., 773 F. App'x 490, 492 (11th Cir. 2019) (per curiam)
(unpublished) (“As a one-time examiner, Dr. Rodriguez's opinions were unentitled to
deference.” (citing McSwain, 814 F.2d at 619)); Brock v. Comm'r, Soc. Sec. Admin., 758
F. App'x 745, 750 (11th Cir. 2018) (per curiam) (unpublished) (“[T]he opinions of non-
meaningful explanation of how he arrived at his conclusions, and the limitations he

imposed were similar to the “extreme” ones imposed by Dr. Timberlake that the

ALJ had found to be unsupported by the record.          Thus, the Appeals Council

correctly concluded there was not a reasonable probability that Dr. Jones’s opinions

would change the outcome of the ALJ’s decision.

      As for the functional capacity evaluation, the Appeals Council found it was

not chronologically relevant because it did “not relate to the period at issue” and

therefore did “not affect the decision about whether [Carlisle] w[as] disabled

beginning on or before May 23, 2018[,]” the date of the ALJ’s decision. (Doc. 14,

PageID.54). The Appeal Council did not err in this determination. New evidence is

“chronologically relevant” if it “relates to the period on or before the date of the

hearing decision…”    20 C.F.R. §§ 404.970(a)(5), 416.1570(a)(5).    Even “medical

opinions based on treatment occurring after the date of the ALJ's decision may be

chronologically relevant.” Washington, 806 F.3d at 1322.

      In Washington, the claimant submitted to the Appeals Council a
      psychologist’s evaluation and accompanying opinion about the degree
      of the claimant's mental limitations, which were prepared seven
      months after the ALJ's decision. [806 F.3d] at 1319-20. Th[e Eleventh
      Circuit] concluded that the psychologist's materials were
      chronologically relevant because: (1) the claimant described his mental
      symptoms during the relevant period to the psychologist, (2) the
      psychologist had reviewed the claimant's mental health treatment


treating examiners are not entitled to deference or special consideration.” (citing
McSwain, 814 F.2d at 619)); Santos v. Soc. Sec. Admin., Comm'r, 731 F. App'x 848, 857
(11th Cir. 2018) (per curiam) (unpublished) (“An ALJ generally gives an opinion from
an examining physician greater weight than a non-examining physician, but the
agency's rules do not provide that an examining physician's opinion may receive
‘controlling weight’ as a treating source might.”).
      records from that period, and (3) there was no evidence of the
      claimant's mental decline since the ALJ's decision. Id. at 1319, 1322-23
      (limiting its holding to “the specific circumstances of this case”).[19]

Hargress v. Soc. Sec. Admin., Comm'r, 883 F.3d 1302, 1309 (11th Cir. 2018) (per

curiam). See also Hunter v. Soc. Sec. Admin., Comm'r, 705 F. App'x 936, 940 (11th

Cir. 2017) (per curiam) (unpublished) (“Here, we conclude that the opinions

contained in Dr. Wilson’s materials are chronologically relevant even though Dr.

Wilson examined Hunter four months after the ALJ’s decision. As in Washington,

Dr. Wilson reviewed Hunter’s medical records from the period before the ALJ’s

decision in preparing the evaluation. He also considered Hunter’s statements about

that same period, including her history of panic attacks. And the evaluation here

was conducted closer in time to the ALJ’s decision than the evaluation in

Washington.”). On the other hand, in Hargress, the Eleventh Circuit held that the

Appeals Council properly found a medical opinion was not chronologically relevant

because (1) “nothing in the form or any other documents indicated that [the

physician] evaluated [the claimant]’s past medical records when forming that

opinion[,]” and (2) the physician did not begin treating the claimant until after the

date of the ALJ’s unfavorable decision. Id. at 1310. See also Lindsey v. Comm'r of

Soc. Sec., 741 F. App'x 705, 712 (11th Cir. 2018) (per curiam) (unpublished) (“Dr.

19Courts “review the decision of the ALJ as to whether the claimant was entitled to
benefits during a specific period of time, which period was necessarily prior to the date
of the ALJ's decision.” Wilson v. Apfel, 179 F.3d 1276, 1279 (11th Cir. 1999) (per
curiam). Therefore, evidence that an impairment has worsened after the date of the
ALJ’s unfavorable decision is not relevant to review of that decision. See id. (“The
ALJ's decision in this case was rendered on March 28, 1995. While Dr. Felten's opinion
one year later may be relevant to whether a deterioration in Anastasia's condition
subsequently entitled her to benefits, it is simply not probative of any issue in this
case.”).
Rodolfo Reni’s opinion in the ‘supplemental mental impairment questionnaire’ is not

chronologically relevant, as nothing in the record indicates that: (1) Dr. Reni relied

on Lindsey’s prior medical records; or (2) Dr. Reni treated Lindsey during the

relevant period.” (citing Hargress, 883 F.3d at 1309-10)).

      Here, nothing in the record indicates that Innercare Physical Therapy

treated Carlisle until after the ALJ’s decision, and the functional capacity

evaluation, dated almost three months after the ALJ’s decision, did not indicate

that the examiner had considered medical records predating the ALJ’s decision in

completing the evaluation. Accordingly, the Appeals Council properly found that it

was not chronologically relevant.20

      Carlisle has failed to show reversible error by either the ALJ or the Appeals

Council.   Accordingly, the Court finds that the Commissioner’s final decision


20Moreover, the functional capacity evaluation appears to have been completed by a
physical therapist, who is not an acceptable medical source under the Social Security
regulations. See 20 C.F.R. §§ 404.1502(a), 416.902(a); Lawton v. Comm'r of Soc. Sec.,
431 F. App'x 830, 833–34 (11th Cir. 2011) (per curiam) (unpublished) (“In order for a
statement to be characterized as a ‘medical opinion,’ it must be from an acceptable
source and address acceptable subject matter. 20 C.F.R. § 404.1527(a)(2). [A] medical
opinion must be a statement from a physician, a psychologist, or another ‘acceptable
medical source.’ Id. Other acceptable medical sources do not include nurses, physicians'
assistants, or therapists. See 20 C.F.R. §§ 404.1502 (defining acceptable medical source
as those enumerated in § 404.1513(a)); 404.1513(d)(1) (listing medical sources that fell
outside of the definition of ‘acceptable medical source’).”). While medical sources who
are not acceptable medical sources may sometimes be entitled to significant weight,
that depends on “the particular facts in a case … For example, it may be appropriate to
give more weight to the opinion of a medical source who is not an acceptable medical
source if he or she has seen the individual more often than the treating source, has
provided better supporting evidence and a better explanation for the opinion, and the
opinion is more consistent with the evidence as a whole.” 20 C.F.R. §§ 404.1527(f)(1),
416.927(f)(1). As noted, Innercare appears to have only treated Carlisle after the ALJ’s
decision, and the functional capacity evaluation does not provide supporting evidence or
a detailed explanation for its findings. Accordingly, the Appeals Council also properly
declined to consider it because it was not material.
denying Carlisle’s applications is due to be AFFIRMED.

                                V.    Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Carlisle’s February 22, 2016 applications for

a period of disability, DIB, and SSI is AFFIRMED under sentence four of 42 U.S.C.

§ 405(g).

      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 19th day of March 2020.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE
